DETAILED ACTION
	Claims 1-2, 4-12, and 14-20 rejected under non-statutory double patenting.
	Claims 1-20 are rejected under 35 USC § 103.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-12, and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,349,115 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are obvious variants of previously claimed subject matter and generally broader in patentable scope than the '115 claims.

Present Claims
'115 Claims

1, 11 (receiving the first/second video is an obvious variation of capturing/transmitting the first/second video; delivering content page including stored video is an obvious variation of responding to call by delivering stored video for content page)
2, 12
1, 11 (stored video content includes first/second video is an obvious variation of "storing … the first video as a stored video" and "storing … the second video as the stored video"
4, 14
9, 19 (the stored video is not stored on the backend server is an obvious variation of the video being stored on media servers communicatively linked with the backend server)
5, 15
3, 13
6, 16
4, 14
7, 17
5, 15
8, 18
6, 16
9, 19
7, 17
10, 20
9, 19




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 10-12, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sell et al., U.S. PG-Publication No. 2008/0028294 A1, in view of Kamity, U.S. PG-Publication No. 2012/0185922 A1.

Claim 1
	Sell discloses a method of providing video content through an internet accessible multimedia management system. Sell discloses a method relating to "management of content … over the Internet." The method implements a "display widget that is embeddable on a page" that "receives content pushed to the display widget … and includes a player for playing the content." The content comprises images and video. Sell, ¶¶ 14-16. Figure 2 illustrates a system implementing the method, wherein a display widget 130 is a "script … embedded on any html page" that "subscribes to a container 140 … through a server 132" and "allow[s] the user to play content" stored in the container 140." Id. at ¶ 19.
	Sell discloses the system including: a first multimedia device including communicably coupled together a memory programmed with a computer application, a processor module configured to execute said computer application, and a wireless communication module configured to communicate over a wireless communication link. Figure 4 illustrates an embodiment wherein content is "provided to the container 140 through another computer 148" or another mechanism such as "a mobile phone via MMS, a third party site, and/or email." This way "multiple users . . . may cross-broadcast by uploading content to the same container 140, which is automatically broadcast though the display widget 130." Id. at ¶¶ 21-22; FIG. 4. In a disclosed social content aggregation embodiment, "contents of [a] container 154 may be uploaded using a number of devices 159 such as a personal computer, camera phone, or via [a] display widget 151." Id. at ¶ 26; FIG. 8. A mobile phone (e.g. 148/159) is a known first multimedia device comprising processor and memory executing applications and communicating over a wireless communication link.
	Sell discloses a backend server communicably coupled to the first multimedia device via the wireless communication link, and a remote media device communicably coupled to the backend server. Display widget 130 subscribes to container 140 "through [a] server 132." The display widget 130 provides contents of container 140 "across the web (e.g. through pages 122 and/or 124)" and through "mobile networks" using other devices 121. Id. at ¶ 19. Content is "pushed by the server 132 to the display widget 130." The display widget 130 "accesses the content in the container 140 through the interface 133 and commands 138 of the server 132." Id. at ¶¶ 21-22. Figure 2 illustrates server 132 (i.e. a backend server) communicable coupled to other device 121 (i.e. a remote media device). Figure 4 illustrates server 132 communicably coupled to device 148 (i.e. the first multimedia device). In the disclosed social content aggregation embodiment, content in a container 154 is "considered to be a database accessible through the server 152 and displayed to the user via a page 150 including a display widget 151 that plays the content." The contents of container 154 are "uploaded using a number of devices 159 such as a Id. at ¶ 26. Figure 8 illustrates server 152 (i.e. a backend server) communicably coupled to a user's computer system displaying page 150 (i.e. remote media device) and content uploading devices 159 (i.e. the first multimedia device).
	Sell discloses the method including: receiving by the backend server a first video from the first multimedia device over the wireless communication link using the wireless communication module. Sell discloses that content is "provided to the container 140 through another computer 148" or another mechanism such as "a mobile phone via MMS, a third party site, and/or email." Id. at ¶ 22. In another embodiment, contents of container 154 are "uploaded using a number of devices 159 such as a … camera phone." Id. at ¶ 26. The mobile camera phones (i.e. first multimedia device) uploads content (i.e. a first video) to server 132/152 (i.e. backend server). A mobile camera phone (e.g. 148/159) is a device that communicates over a wireless communication link.
	Sell discloses storing in the backend server a stored video content including the first video. Figure 1 illustrates a system 100 comprising a server 102 for executing the disclosed method. Server 102 comprises a "data storage system 120 that "may include containers." The system 100 is "used to archive content such as audio, video, and digital images." Id. at ¶ 17. In the disclosed social content aggregation embodiment, content in a "container 154 may be considered to be a database accessible through the server 152." Id. at ¶ 26. Accordingly, container 154 stores content (e.g. images and video) at the server 152.
	Sell discloses establishing on the backend server an executable internet accessible request protocol that responds to a call to the backend server by delivering the stored video content. Sell discloses that "display widget 130 access the content in the container 140 through the interface 13 and commands 138 of the server 132." The interface 133 may "utilize HTTP protocol and Id. at ¶¶ 22-23.
	Sell discloses responding to the call to the backend server from the remote media device by delivering the stored video content for a content page, accessible through the internet, from the backend server to the remote media device. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Using the disclosed method "the contents of any container 140 to which the display widget 130 subscribes may be displayed on any page supporting html" and "updates to these content may be automatically accessed and displayed." Id. at ¶¶ 24-25. The display widget 130 provides "contents of the container 140 substantially simultaneously across the web (e.g. through pages 122 and/or 124), mobile networks, and/or cable television networks" including "other devices 121 … connected through the Internet." Id. at ¶ 19. Display widget 130 is embedded in a web page 122/124 (i.e. a content page) displayed at a user's computer device (i.e. remote media device) for accessing image and video content stored at server 132 (i.e. backend server) through the Internet. See Id. at FIGS. 5-7.
	Sell discloses receiving by the backend server a second video from the first multimedia device. Sell discloses that "multiple users … may cross-broadcast by uploading content to the same container 140, which is automatically broadcast through the display widget 130." Id. at ¶ 22. 
	Sell discloses [adding] automatically by the backend server the stored video content to include the second video by storing in the backend server the stored video content including the second video. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24.
delivering, by the backend server, a second version of the content page without changing the call to the backend server. The display widget 130 "is embeddable in a page, such as the page 122 and/or 124 and subscribes to a container 140, 142, or 144 through the server 130" and "is an embeddable script that can be embedded on any html page." Id. at ¶ 19. Display widget 130 subscribing to a container 140 means that "display widget 130 may automatically update to play new content added to the container 140." Id. at ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. Accordingly, uploading new content (i.e. a second video/image) automatically causes display widget 130 to update the displayed content in page 122/124 (i.e. deliver a second version of the web page). Display widget 130 is an embeddable script that subscribes to a particular content container; so the embeddable script (i.e. call to the backend server) does not change, only the content in the subscribed container changes.
	Sell does not expressly disclose replacing automatically by the backend server the stored video content to include the second video by storing in the backend server the stored video content including the second video.
	Sell, in view of Kamity suggests replacing automatically by the backend server the stored video content to include the second video by storing in the backend server the stored video content including the second video. Kamity discloses "a method for managing multimedia content" implemented using "an apparatus to host and stream multimedia content." Kamity, ¶ 8. Figure 2 illustrates a "unified multimedia appliance 201" within "an enterprise cloud 202" providing "a single interface for all users across multiple locations within an enterprise." The users access cloud 202 "using any device capable of connecting to the cloud 202, such as a … Id. at ¶¶ 26-27. The unified multimedia appliance 201 provides a facility for automatic video merging to a unified format, wherein "applicant 201 fetches all the input files and merges them to a single file to a pre-specified format," wherein the input files comprise "video files" and "[i]mage formats such as JPEG." Id. at ¶ 29.
	Sell discloses that display widget 130 will "automatically update the content to include [a] new image in a slideshow played to a user of the page 122." Sell, ¶ 24. Kamity discloses a facility for automatically merging video and image content into a single file in a pre-specified format. Kamity, ¶ 29. The proposed combination would automatically update the slideshow content to include a new video/image using the technique of automatically merging video/image content into a single file. Such a combination would effectively replace the stored content, because the 'single file' is automatically updated to contain the new image.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the technique to automatically updating a slideshow with a new image of Sell to incorporate the technique of automatically merging multiple video and image files into a single file in a pre-specified format as taught by Kamity. One of ordinary skill in the art would be motivated to integrate automatically merging multiple video and image files into a single file into Sell, with a reasonable expectation of success, in order to merge content from various sources into a uniform format "to enable better streaming over high latency or low bandwidth conditions." Kamity, ¶ 41.

Claim 2
wherein the stored video content includes the first video and the second video. Sell discloses that the "display widget 130 may automatically update to play new content added to the container 140" and that "multiple users … may cross-broadcast by uploading content to the same container 140." Sell, ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. Accordingly, container 140 comprises stored video content including multiple video and/or image files (e.g. first and second video/image files).

Claim 5
	Sell discloses wherein the internet accessible multimedia management system includes: a second multimedia device including communicably coupled together a second memory programmed with the computer application, a second processor module configured to execute said computer application, and a second wireless communication module configured to communicate over the wireless communication link. Sell discloses that "multiple individuals … may not only view the content of the container 140, but also upload to the container 140." Sell, ¶ 19. Further, the "display widget 130 may automatically update to play new content added to the container 140" and that "multiple users … may cross-broadcast by uploading content to the same container 140." Id. at ¶ 22. In the social content aggregation embodiment, a subsystem 106 "allows for multiple users to organize content on a hosted multimedia platform," wherein "multiple users are authorized to add content such as images, video, and audio." Id. at ¶ 26. Figure 8 expressly illustrates three devices 159 (e.g. PC, Phone, Other) for uploading contents to 
	Sell discloses the method further comprising: receiving a third video by the backend server from the second multimedia device. Sell discloses that "multiple users … may cross-broadcast by uploading content to the same container 140, which is automatically broadcast through the display widget 130." Id. at ¶ 22.
	Sell discloses [adding] automatically by the backend server the stored video content to include the third video by storing in the backend server the stored video content including the third video. Sell discloses that "display widget 130 may … automatically update the content to include [a] new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24.
	Sell discloses delivering, by the backend server, a third version of the content page without changing the call to the backend server. The display widget 130 "is embeddable in a page, such as the page 122 and/or 124 and subscribes to a container 140, 142, or 144 through the server 130" and "is an embeddable script that can be embedded on any html page." Id. at ¶ 19. Display widget 130 subscribing to a container 140 means that "display widget 130 may automatically update to play new content added to the container 140." Id. at ¶ 22. When an image is added to container 140, "display widget 130 may then automatically update the content to include the new image in a slideshow played to a user of the page 122 and/or 124." Id. at ¶ 24. Accordingly, uploading new content (i.e. a second video/image) automatically causes display widget 130 to update the displayed content in page 122/124 (i.e. deliver a second version of the web page). Display widget 130 is an embeddable script that subscribes to a particular content container; so the embeddable script (i.e. call to the backend server) does not change, only the content in the subscribed container changes.
replacing automatically by the backend server the stored video content to include the third video by storing in the backend server the stored video content including the third video.
	Sell, in view of Kamity suggests replacing automatically by the backend server the stored video content to include the third video by storing in the backend server the stored video content including the third video. Kamity discloses "a method for managing multimedia content" implemented using "an apparatus to host and stream multimedia content." Kamity, ¶ 8. Figure 2 illustrates a "unified multimedia appliance 201" within "an enterprise cloud 202" providing "a single interface for all users across multiple locations within an enterprise." The users access cloud 202 "using any device capable of connecting to the cloud 202, such as a … mobile phone." A user can "fetch … content from a remote location" and "[t]his content may be uploaded onto the appliance 201." Id. at ¶¶ 26-27. The unified multimedia appliance 201 provides a facility for automatic video merging to a unified format, wherein "applicant 201 fetches all the input files and merges them to a single file to a pre-specified format," wherein the input files comprise "video files" and "[i]mage formats such as JPEG." Id. at ¶ 29.
	Sell discloses that display widget 130 will "automatically update the content to include [a] new image in a slideshow played to a user of the page 122." Sell, ¶ 24. Kamity discloses a facility for automatically merging video and image content into a single file in a pre-specified format. Kamity, ¶ 29. The proposed combination would automatically update the slideshow content to include a new video/image using the technique of automatically merging video/image content into a single file. Such a combination would effectively replace the stored content, because the 'single file' is automatically updated to contain the new image.


Claim 6
	Sell discloses wherein the call to the backend server of the remote media device is received from a first social media platform. [FUNCTIONAL LANGUAGE: INTENDED USE] This limitation employs functional language because it recites a feature by what it does rather than by what it is. MPEP 2173.05(g). The broadest reasonable interpretation of this limitation is "wherein the call to the backend server of the remote media device is received from a first media platform." The recitation of an intention for receiving a call from a first social media platform has no patentable weight because it merely states an intended use for the call. See MPEP 2111.04. There is no recitation of any limitations that would by specific to receiving a call from a social media platform. The functionality is the same as a backend server receiving a call from any media platform.
	Sell discloses an embodiment using a "social content aggregation subsystem 106" allowing "for multiple users to organize content on a hosted multimedia platform." A display widget 151 uses interfaces comprising "HTML and XML-RPC protocols … used by the server Id. at ¶ 28. Display widget 151 enables users in a community to view, comment, and rank displayed content (i.e. a first social media platform) and makes calls to server 152 for content (i.e. backend server receiving a call). 

Claim 7
	Sell discloses wherein the executable internet accessible request protocol includes an application programming interface (API) configured to adapt the executable internet accessible request protocol. Sell discloses that "display widget 130 access the content in the container 140 through the interface 13 and commands 138 of the server 132." The interface 133 may "utilize HTTP protocol and XML-RPC protocol." The commands 138 "may take the form of APIs used to obtain data from … the appropriate containers 140 and 142." Sell, ¶¶ 22-23.

Claim 8
	Sell discloses wherein the application programming interface is further configured to integrate the stored video content on differing network platforms. Sell discloses that "commands 138 may take the form of APIs used to obtain data from or provide data to the appropriate containers 140 and 142." Sell, ¶ 23. Accordingly, one display widget subscribed to container 140 is a first network platform and another display widget subscribed to container 142 is a second, differing network platform. They are different in that they are subscribed to separate sets of Id. at ¶ 20 (display widgets can subscribe to one or more containers, wherein each container has its own list of authorized users).

Claim 10
	Kamity discloses integrating, with the executable internet accessible request protocol, the stored video content with a multimedia item not stored on the backend server. Kamity discloses an embodiment wherein unified multimedia appliance "receives … a request for storage," "retrieves a storage configuration," "checks … if external storage is to be used," and "forwards … the storage request to the corresponding external storage appliance." Kamity, ¶ 47; FIG. 7. The unified multimedia appliance "may also fetch requested content from an external storage means." Id. at ¶ 31; See Also ¶¶ 34; 43; 46.

Claims 11-12, 15-18, and 20
	Claims 11-12, 15-18, and 20 recite a method comprising steps substantially similar to the method recited in claims 1-2, 5-8, and 10; the difference is the claim 1 set is drawn to providing video content and the claim 11 set is drawn to providing image content. The disclosure of Sell applies to both video and image content. Sell, ¶ 16. The disclosure of Kamity applies to both video and image content. Kamity, ¶ 29. Accordingly, claims 11-12, 15-18, and 20 are rejected as indicated in the rejection of claims 1-2, 5-8, and 10.


Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of Kamity, further in view of Fairhurst et al., U.S. PG-Publication No. 2005/0149970 A1.

Claim 3
	Fairhurst discloses wherein the stored video content is delivered in a continuous loop. Fairhurst discloses a method to "produce multimedia presentations" comprising a "slideshow application." Fairhurst, Ab. The method enables the user to "create, edit, and playback multimedia presentations" by accessing "digital image, digital audio, and digital video files stored on network devices." Id. at ¶ 35. Fairhurst discloses that the slideshow may be created with "a repeat mode that causes the slideshow to playback in a continuous loop." Id. at ¶ 49.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the automatically generated content slideshows of Sell-Kamity to incorporate the continuous loop playback mode as taught by Fairhurst. One of ordinary skill in the art would be motivated to integrate the continuous loop playback mode into Sell-Kamity, with a reasonable expectation of success, in order to increase viewer attention and interaction by incorporating constant playback of media on a given web page.

Claim 13
	Claim 13 recites a method comprising steps substantially similar to the method recited in claim 3; the difference is claim 3 is drawn to providing video content and claim 13 is drawn to providing image content. The disclosure of Sell applies to both video and image content. Sell, ¶ .


Claims 4, 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sell, in view of Kamity, further in view of Vered, U.S. PG-Publication No. 2006/0288123 A1.

Claim 4
	Kamity discloses wherein the internet accessible multimedia management system further includes a plurality of media servers communicatively coupled to the backend server. Kamity discloses an embodiment wherein unified multimedia appliance "receives … a request for storage," "retrieves a storage configuration," "checks … if external storage is to be used," and "forwards … the storage request to the corresponding external storage appliance." Kamity, ¶ 47; FIG. 7. The unified multimedia appliance "may also fetch requested content from an external storage means." Id. at ¶ 31; See Also ¶¶ 34; 43; 46.
	Sell-Kamity does not expressly disclose wherein the responding to the call to the backend server from the remote media device includes responding to a single command line from each of the plurality of media servers to deliver the stored video content to the plurality of media servers.
	Vered discloses wherein the responding to the call to the backend server from the remote media device includes responding to a single command line from each of the plurality of media servers to deliver the stored video content to the plurality of media servers. Vered discloses "a Id. at ¶ 22. A SOAP request comprises a plurality of transcoding jobs, wherein "[e]ach Transcoding Job … has to contain the source parameters (format, type, location, etc)." Id. at ¶ 20; FIG. 3. Media attachments for transcoding include "a pointer to a remote location from where the Content elements can be pulled by the Transcoding platform," wherein the reference is a URL pointing to the relevant file. Id. at ¶¶ 24-25. Figure 7 illustrates a Request Transaction comprising Transcoding Jobs, wherein an external transcoding job defining a source file by referencing a URL "pointing to external sources." Id. at ¶ 28; See Also Table 1 ("Source" object in SOAP request comprises "Location" parameter specifying external location of content). Accordingly, the SOAP request (i.e. call to backend server) is used to request transcoding media, and each transcoding job (i.e. single command line) in the request corresponds to a source media acquired from external sources (e.g. plurality of media servers).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for automatically merging multiple externally stored video and image files into a single file in a pre-specified format of Sell-Kamity to incorporate the request comprising separately defined transcoding jobs for each external stored media file as taught by Vered. One of ordinary skill in the art would be motivated to integrate the separately defined transcoding jobs into Sell-Kamity, with a reasonable 

Claim 9
	Vered discloses setting a maximum duration, by the backend server, for the stored video content. Vered discloses "a transcoding system comprising an application platform and a transcoding platform for executing transcoding transactions." Vered, ¶ 1. An interface between the application platform and transcoding platform "supports the transcoding of combined media Content, "wherein the combined media content comprises "a set of media elements … transcoded as a whole." The transcoding platform "receives a combined media file, performs combined transcoding of the differen[t] media elements ... and recombines these elements into one transcoded combined media file as a response." Id. at ¶ 22. A request from the application platform specifies "the type of the transformation and the parameter for the transformation" to the transcoding platform. One disclosed parameter is "DurationLimit" that specifies a "[l]imit on duration" of "CombinedMedia (e.g. for slideshow)." The transcoding platform truncates the media "if its duration exceeds this limit." Id. at ¶ 30; Table 2.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the techniques for automatically merging multiple video and image files into a single file in a pre-specified format of Sell-Kamity to incorporate the transcoding parameter of duration limit as taught by Vered. One of ordinary skill in the art would be motivated to integrate the duration limit into Sell-Kamity, with a reasonable 

Claims 14 and 19
	Claims 14 and 19 recite a method comprising steps substantially similar to the method recited in claims 4 and 9; the difference is claims 4 and 9 are drawn to providing video content and claims 14 and 19 are drawn to providing image content. The disclosure of Sell applies to both video and image content. Sell, ¶ 16. The disclosure of Kamity applies to both video and image content. Kamity, ¶ 29. The disclosure of Vered applies to both video and image content. Vered, ¶ 20. Accordingly, claims 14 and 19 are rejected as indicated in the rejection of claims 4 and 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        February 26, 2021